Title: From George Washington to Major General Philemon Dickinson, 21 June 1778
From: Washington, George
To: Dickinson, Philemon


                    
                        Dear sir
                        21st June 1778 6’ O’clock A.M.
                    
                    I just now received your letter dated 10’ oclock yesterday night for which I thank you—The one you sent off a few hours before is not yet come to hand. This morning the main army would have been in motion by four o’clock had it not been for the rain. however as there is a prospect of the bad weather giving way, we shall be under march in a few hours. I am sir &c.
                